DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claims is withdrawn in view of the newly discovered reference(s) to Nelson(USPGPUB 2010/0314514) and Cameron(GB 2543516 A).  Rejections based on the newly cited reference(s) follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, and 17-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,267,491(‘491).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
  -- Claims 8, 9, and 17 recite substantially the same subject matter as that of claim 17 of (‘491) the assembly being usable for the first and second hooks facing downwardly.  It would have been obvious to one of ordinary skill in the art to place the hooks upwardly or downwardly as deemed desired, in order to provide the best connection of the assembly to the handrail, since the hooks would have needed to support the weight of the assembly against the rail. 
  -- Claims 10,11 and 13 recites substantially the same subject matter as that of claim 1 of 491, except for the assembly being usable for the first and second hooks facing downwardly.  It would have been obvious to one of ordinary skill in the art to place the hooks upwardly or downwardly as deemed desired, in order to provide the best connection of the assembly to the handrail, since the hooks would have needed to support the weight of the assembly against the rail.

ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 5,7-13,17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson(USPGPUB 2010/0314514) in view of Cameron(GB 2543516 A) and Examiner’s statement of Official Notice.
  -- In considering claim 8, the claimed subject matter that is met by Nelson) includes:
	1) the speaker mountable is met by the speaker(60);
	2) the assembly is met by the adjustable bracket(10);
	- Nelson does not teach:
	1) the handrailing of a locomotive;
	2) the assembly, comprising an upper horizontal arm, first and second hooks configured to be hooked over and onto the handrailing of the locomotive.
	Although not specifically shown by Nelson, Nelson does teach use of upper horizontal slots(34), which allow with first and second hooks(42,43), that allow connection to securing means for pole(50).  Use of assemblies with upper horizontal arms with hooks to be hooked over and onto a handrailing is well known.  
	In related art, Cameron teaches a means of hanging equipment over a handrail, wherein rigid metal hooks(5) are slidably articulated on metallic bar(16), which allows the distance between the hooks(5) to be adjusted as desired, such that the hooks(5) are utilized to hang the storage device from handrail(15)(see: Cameron, page 3, lines 18-23).  Since the use of hooks for hanging equipment on a horizontal handrail is well known, as taught by Cameron, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hooks(5) of Cameron, along with the metallic bar(16), which would have constituted an upper horizontal are, into the bracket(20) of Nelson, since this would have improved the versatility of the bracket(20) of Nelson by allowing it to be hooked onto horizontal handrails and poles.  One of ordinary skill would have readily altered the system as necessary, to include as many horizontal arms as deemed necessary to efficiently mount the assembly to a handrail via the hooks.  
	Furthermore, applicant’s claimed locomotive handrail would constitute intended use.  The examiner takes Official Notice that use of handrails on locomotives and trains is notoriously well known.  Therefore, upon incorporation of Cameron into Nelson, it would have been obvious that the hooks of Cameron would have readily fastened onto any locomotive handrail as desired.
  -- Claim 5 recites subject matter that is met as discussed in claims 8 above.  As well, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the speakers on a handrail exterior to the locomotive, since this would have constituted a matter of obvious design choice to one of ordinary skill, in the event that it is desirable to place handrails or speakers exterior to the trains so as to broadcast information through the speakers externally.
 -- Claim 7 recites subject matter that is met as discussed in claim 8 above, as well as:	
	1) the assembly comprising a quick connect mounting assembly that is mountable to the handrailing of the locomotive without requiring use of tools is met upon incorporation of the rigid metal hooks of Cameron, which would have readily allowed connection to a handrail without the use of any tools, since the hooks would have allowed easy placement onto handrail. 
  -- Claim 9 recites subject matter that is met by Nelson in view of Cameron, Fedyay, and Official Notice, as discussed in claim 8 above, as well as:
	1) the hooks being slidable relative to each other along the upper horizontal arm to thereby allow adjustment to a distance separating the first and second hooks is met by the metallic hook(5) being slidably attached to the metallic bar(16), which would have constituted an upper horizontal arm.  As discussed in claim 8 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hooks(5) and bar(16) of Cameron, into the system of Nelson, since this would have provided a means to allow the assembly to be mounted on horizontal railing. 
  -- Claim 11 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the speaker bracket position-able generally between the speaker and a portion of the assembly, is met by the speaker bracket(70) of Nelson, which is position-able between the speaker(60), and the adjustable bracket(20) of the main bracket(10), as seen in figures 10 and 11(see: Nelson, sec[0037]).
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the speaker bracket including fastener holes align-able with corresponding fastener holes of the portion of the assembly, and/or 
	2) the speaker bracket including fastener holes align-able with corresponding fastener holes of the speaker are met by the through holes(76) and holes(77) of the brackets(70) and (20), as seen in figure 10(see: Nelson, sec[0037]).
  -- Claims 10 and 13 recite subject matter that is met as discussed in claim 8 above, except for:
	1) the lower horizontal arm
	2) the upper vertical arm slidably coupled to the upper and lower horizontal arms to be slidably position-able at a center location or off center
	3) the lower vertical arm slidably coupled to the lower horizontal arm to be slidably position-able at a center location or off center.
	As discussed in claim 8 above, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to incorporate the bar(16) of Cameron for the purpose of accommodating the hooks(5), thus allowing the bar(16) to constitute an upper horizontal arm, since it would have allowed the assembly(10) to be able to be fastened to a horizontal handrail.  As well, the examiner deems it a matter of obvious design choice to one of ordinary skill, to incorporate a lower horizontal arm, at a lower location on the assembly as deemed necessary, in order to provide another means of hooking the device to another lower horizontal rail, as deemed necessary, thereby providing stronger fastening to the handrails.
	Furthermore, Nelson already teaches the concept of upper and lower vertical arms, with the user of securing rods(41).  It would have constituted a matter of obvious design choice to integrate the upper and lower vertical arms to be slidably coupled to the upper and lower horizontal arms, so as to be center, off center, or any other orientation as desired, since this would have provided a means to stabilize the assembly(10), by having the arms interconnected and slidaby position-able amongst each other.  
  -- Claim 17 recites a method that substantially corresponds to the apparatus of claims 11-12, and therefore, is met for the reasons as discussed in the rejection of claims 11 and 12 above.
  -- Claim 19 recites subject matter that is met as discussed in claim 17 above.
Claim(s) 1-2,4,6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cameron and Examiner’s Statement of Official Notice as applied to claims 8 and 17 above, and further in view of Fedyay et al(USPGPUB 2016/0165329).
  -- Claim 1 recites subject matter that is met by Nelson in view of Cameron as discussed above, as well as:
	1) the enclosure is met by the speaker housing(60) as shown in Nelson figure 11.
	- Nelson in view of Cameron does not show:
	1) the audio amplifier, audio file player, housed within the enclosure.
	Use of audio systems which these above stated features is well known.  In related art, Fedyay teaches an audible alert system in the form of audio system(120), which includes audio source(122), audio amplifier(124), audio file player(130).  As well, although Fedyay teaches the use of the speakers for a boat, Fedyay states that the configuration could be readily used to generate audible sounds for other vehicles such as trains(see: Fedyay, sec[0085]).
	Since the use of audio systems including amplifiers, and file players housed within an enclosure is well known, as taught by Fedyay, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the amplifier(124) and file player(130) of Fedyay, into the speaker(60) of Nelson, since these are well known and reliable components for an audio source, that would have helped improve the sound quality of the speaker of Nelson
  -- Claim 2 recites subject matter that is met as discussed in claim 8 above, except for:
	1) the speaker configured for providing audible warnings or alerts from an exterior location onboard the locomotive.
	Use of speakers which provide audible warnings or alerts from an exterior location onboard the locomotive is well known.  In related art, Fedyay teaches that the vehicle audio system(120), includes audio signal(126) which may be generated by a personal audio device(130), such as a digital audio player, mobile phone, tablet computer, or another audio device(see: Fedyay, sec[0042]).  Those audio devices have the capability of receiving and generating warnings and alerts received exterior to the location of the vehicle that they are placed on, via streaming sources, and other remote sources that generate alerts and warnings.  
	Therefore, upon incorporation of the audio device(130) of Fedyay, into the locomotive as discussed in claim 8 above, this would have met the limitation of the speaker generating audible warnings and alerts from an exterior location onboard the locomotive, since the device(130) would have received warnings and alerts from various sources, some of which would readily have been exterior of the locomotive.  
	This would have been beneficial, since it would have enhanced the audible alert system of Nelson, by enhancing the safety and information distribution, in incidents such as emergencies where passengers are notified of information from a remote location that may affect the particular locomotive that is providing the warning.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above.  As well, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the speakers on a handrail exterior to the locomotive, since this would have constituted a matter of obvious design choice to one of ordinary skill, in the event that it is desirable to place handrails or speakers exterior to the trains so as to broadcast information through the speakers externally.
  -- Claim 6 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the portable remote control locomotive system mountable to the assembly, such that the portable remote control system and the speaker of the audible alert system are mountable via the assembly to external handrailing of the locomotive, would have been met since the audio device(130), which would have constituted a phone, computer, or digital file, would have been portable, but readily mounted in the speaker(60), that would have been mounted to an external handrailing of the locomotive, as desired by one of ordinary skill.
  -- Claim 18 recites a method that substantially corresponds to the apparatus of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
Claim(s) 3 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cameron, Fedyay et al(Fedyay), and Examiner Statement of Official Notice, as applied to claims 2,10,11,13, and 19 above, and further in view of Kalafarski(USPGPUB 2005/0280526).
  -- Claim 3 recites subject matter that is met by Nelson in view of Cameron and Examiner’s statement of Official Notice, as discussed in claim 2 above, except for:
	1) the speaker being operable for broadcasting voice messages and/or integrated voices and tones;
	2) the messages, voices, and/or tones being broadcast from the exterior location onboard the locomotive when the speaker is mounted onboard the locomotive at the exterior location.
	Use of voice and tones for alarm messages is well known.  In related art, Kalarfarski teaches an addressable smart speaker, which utilizes a speaker system that selects voice messages during emergencies, to provide alerts for people within the vicinity of the speaker(see: Kalafarski, sec[0028]).  Since the use of voice for providing messages via a speaker is well known, as taught by Kalafarski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the voice messages of Kalafarski, into the system of Fedyay, since the speakers(60) of Nelson would have been amplified by the amplified by the amplifier(124) and provided audio file player(130) from the Fedyay, thereby providing the speaker(60) with the ability to produce almost any sound as desired that could have been stored on the audio file player(130). 
	Furthermore, the examiner takes Official Notice that in the train, locomotive and railcar art, use of exteriorly mounted speakers, which broadcast messages, voice or tones is well known, and would have been readily incorporated into the system, since this would have enhanced the ability of the system to communicate with people in the vicinity of the train, but exterior to the train, in the event that information or warnings need to be disseminated in a manner that is beneficial to people exterior to the train.
  -- Claim 20 depends from claim 19, but recites substantially the same subject matter as that of claim 3.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 3 and 19 above.
  -- Claim 21 depends from claim 10, but substantially corresponds to the  subject matter recited in claims 1,3 and 6.  Therefore, claim 21 is met for the reasons as discussed in the rejection of claims 1,3,6, and 10 above. 
  -- Claim 22 depends from claim 11, but substantially corresponds to the subject matter of claims 1,3, and 6.  Therefore, claim 22 is met for the reasons as discussed in the rejection of claims 1,3,6, and 11 above.
  -- Claim 23 depends from claim 13, but substantially corresponds to the subject matter of claims 1,3, and 6.  Therefore, claim 23 is met for the reasons as discussed in the rejection of claims 1,3,6, and 13 above.
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, and 17-23 have been considered but are moot because the new ground of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687